Certiorari to review assessment made by the commissioner of assessment and taxation of Albany. The land at 527 Broadway was assessed at $124,000 and the building at $6,000, a total of $130,000. Relators complained of over-assessment and inequality, and sought reduction to $65,000. The property is located on the easterly side of Broadway, not the “ sunny side of the street.” The building is of brick and three stories high, and over 100 years old, and produced a rental in 1933 of about $565. Relators’ experts testified that the property was worth approximately $35,000, and the city’s experts that it was worth approximately $132,000. It was rented for a period to commence after trial at an annual rental of $5,400, with an option to purchase at $50,000. The Special Term reduced the assessment to $68,040. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.